IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45436

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 433
                                                )
       Plaintiff-Respondent,                    )   Filed: April 24, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
KHILE THOMAS KLOCK, JR.,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Khile Thomas Klock, Jr. pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c). The district court sentenced Klock to a unified term of seven years with two years
determinate, suspended the sentence, and placed Klock on supervised probation for seven years.
Klock later violated his probation and the district court revoked his probation, executed the
underlying sentence, and retained jurisdiction. Following the period of retained jurisdiction, the
district court suspended Klock’s sentence and again placed him on supervised probation for
seven years. Subsequently, Klock violated his probation and the district court revoked Klock’s
probation and executed his underlying sentence. Klock filed an Idaho Criminal Rule 35 motion



                                                1
for a reduction of sentence, which the district court denied. Klock appeals asserting that the
district court abused its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Klock’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Klock’s Rule
35 motion is affirmed.




                                                2